Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 1 of 39 PageID #: 3627



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 REVOLAZE LLC,
                                                    Civil Action No. 2:19-cv-00043-JRG
                Plaintiff,

 v.


 J. C. PENNEY COMPANY, INC.,
 J. C. PENNEY CORPORATION, INC.,
 and J. C. PENNEY PURCHASING
 CORPORATION,
                Defendants.



                   PLAINTIFF REVOLAZE’S ANSWERS TO
      DEFENDANTS’ COUNTERCLAIMS IN DEFENDANTS’ SECOND AMENDED
               ANSWER, DEFENSES, AND COUNTERCLAIMS



       Plaintiff RevoLaze LLC, (“RevoLaze”) submits the following response to the

Counterclaims of Defendants J. C. Penny Corporation, Inc. and J. C. Penney Purchasing

Corporation (collectively “J. C. Penney”).

                              ANSWERS TO COUNTERCLAIMS

                                             PARTIES

1. Defendant/Counterclaimant J.C. Penney Corporation, Inc. (“JCP”) is a corporation duly
organized and existing under the laws of the state of Delaware, with its principal place of
business at 6501 Legacy Drive, Plano, Texas 75024. J.C. Penney Corporation, Inc.’s registered
agent in Texas is: CT Corp. System, located at 1999 Bryan Street, Suite 900, Dallas, Texas
75021.

Response: Admitted.


2. Defendant/Counterclaimant J. C. Penney Purchasing Corporation (“JCPPC”) is a corporation
duly organized and existing under the laws of the state of New York, with its principal place of
                                                1
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 2 of 39 PageID #: 3628



business at 6501 Legacy Drive, Plano, Texas 75024. JCPPC’s registered agent in Texas is: CT
Corp. System, located at 1999 Bryan Street, Suite 900, Dallas, Texas 75021.

Response: Admitted.

3. On information and belief, and based on Plaintiff’s allegations, Plaintiff/Counterclaim-
Defendant RevoLaze LLC is a limited liability company organized and existing under the laws
of the State of Delaware, having a place of business at a 31000 Viking Parkway, Westlake, Ohio
44145.

Response: Admitted.

                                    NATURE OF ACTION

4. These Counterclaims arise under the patent laws of the United States, 35 U.S.C. § 1 et seq.,
and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Defendants/Counterclaimants
seek declarations that the ’444 patent, the ’602 patent, the ’196 patent, the ’505, and the ’972
patent are not infringed and/or are invalid for failure to comply with one or more provisions of
Title 35 of the United States Code, including 35 U.S.C. § 101 et seq.

Response: Paragraph 5 states a legal conclusion to which no response is required. To the extent

a response is required, Plaintiff admits that Defendants’ Counterclaims to Plaintiff’s Second

Amended Complaint purports to be an a Declaratory Judgment action for a declaration of non-

infringement and invalidity of the U.S. Patents asserted against J. C. Penney Corporation, Inc.

and J. C. Penney Purchasing Corporation by Plaintiff in its Second Amended Complaint: U.S.

Patent Nos. 5,990,444; 6,140,602; 6,252,196; 6,664,505; 6,819,972.


                                JURISDICTION AND VENUE


5. This Court has subject matter jurisdiction over these Counterclaims for declaratory judgment
pursuant to 28 U.S.C. §§ 1331, 1337(a), 1338(a), 2201(a) and (b), and 2202 based on an actual
controversy among the parties, arising under the patent laws of the United States, 35 U.S.C. §1 et
seq. This Court has original jurisdiction over the subject matter of these claims under 28 U.S.C.
§§ 1331, 1338(a), 2201, and 2202 as well as 21 U.S.C. § 355(c)(3)(D).

Response: RevoLaze admits that this Court has subject matter jurisdiction over these

Counterclaims for declaratory judgment pursuant to 28 U.S.C. §§ 1331, 1337(a), 1338(a),

                                                2
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 3 of 39 PageID #: 3629



2201(a) and (b), and 2202 based on an actual controversy among the parties, arising under the

patent laws of the United States, 35 U.S.C. §1 et seq and that this Court has original jurisdiction

over the subject matter of these claims under 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

RevoLaze denies that this Court has original jurisdiction over the subject matter of these claims

under 21 U.S. C. § 355(c)(3)(D), which does not apply to the present matter.


6. This Court has personal jurisdiction over the Plaintiff/Counterclaim-Defendant based on, inter
alia, Plaintiff/Counterclaim-Defendant’s filing of this lawsuit in this Jurisdiction.

Response: Admitted.

7. Venue is proper in this Judicial District based on 28 U.S.C. § 1400(a) and/or 28 U.S.C. §
1391(b), (c), and (d).

Response: Admitted.

                                        BACKGROUND

8. The ’444 patent, on its face, is titled “Laser Method and System of Scribing Graphics,” and
states its date of issue as November 23, 1999.

Response: Admitted.

9. On information and belief, and based on Plaintiff/Counterclaim-Defendant’s allegations,
Plaintiff/Counterclaim-Defendant currently owns the ’444 patent.

Response: Admitted.

10. The ’602 patent, on its face, is titled “Marking of Fabrics and Other Materials Using a
Laser,” and states its date of issue as October 31, 2000.

Response: Admitted.

11. On information and belief, and based on Plaintiff/Counterclaim-Defendant’s allegations,
Plaintiff/Counterclaim-Defendant currently owns the ’602 patent.

Response: Admitted.

12. The ’196 patent, on its face, is titled “Laser Method of Scribing Graphics,” and states its date
of issue as June 26, 2001.

                                                 3
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 4 of 39 PageID #: 3630



Response: Admitted.

13. On information and belief, and based on Plaintiff/Counterclaim-Defendant’s allegations,
Plaintiff/Counterclaim-Defendant currently owns the ’196 patent.

Response: Admitted.

14. The ’505 patent, on its face, is titled “Laser Processing of Materials Using Mathematical
Tools,” and states its date of issue as December 16, 2003.

Response: Admitted.

15. On information and belief, and based on Plaintiff/Counterclaim-Defendant’s allegations,
Plaintiff/Counterclaim-Defendant currently owns the ’505 patent.

Response: Admitted.

16. The ’972 patent, on its face, is titled “Material Surface Processing With a Laser That Has a
Scan Modulated Effective Power to Achieve Multiple Worn Looks,” and states its date of issue
as November 16, 2004.

Response: Admitted.

17. On information and belief, and based on Plaintiff/Counterclaim-Defendant’s allegations,
Plaintiff/Counterclaim-Defendant currently owns the ’972 patent.

Response: Admitted.

18. On February 5, 2019, Plaintiff/Counterclaim-Defendant filed its Complaint alleging
infringement by JCP and JCPenney Company of the ’444, ’602, ’196, ’505, and ’972 patents.

Response: Admitted.

19. On February 14, 2019, Plaintiff/Counterclaim-Defendant filed its Second Amended
Complaint alleging infringement by JCP and JCPenney Company of the ’444, ’602, ’196, ’505,
and ’972 patents.

Response: Denied.

20. On July 30, 2019, Plaintiff/Counterclaim-Defendant filed its Second Amended Complaint
alleging infringement by Defendants of the ’444, ’602, ’196, ’505, and ’972 patents.

Response: Admitted.



                                                4
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 5 of 39 PageID #: 3631



                                    COUNTERCLAIM I
                         (Declaration of Invalidity of the ’444 Patent)


21. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 21 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 21 of J. C. Penney’s

Counterclaims as if set forth herein.

22. The claims of the ’444 patent are invalid for failing to meet one or more requirements for
patentability of Title 35 of the United States Code, including 35 U.S.C. § 101 et seq. and/or 37
C.F.R. §§ 1.1, et seq.

Response: Denied.


23. The ’444 Patent is invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. §
112(b)) for at least the reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes &
Mauritz AB’s (“H&M”) Motion for Summary Determination of Invalidity of the Asserted
Patents on the Basis of Indefiniteness (attached as Exhibit A) and the associated Memorandum
and Points of Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s
“Motion”) filed on September 1, 2015 in In the Matter of Certain Laser Abraded Denim
Garments, Investigation No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”);
the briefing supporting H&M’s Motion, including Respondents’ Opening Claim Construction
Brief and Respondents’ Rebuttal Claim Construction Brief (attached as Exhibit C), both
referenced in footnote 2 of H&M’s Motion; the Commission Investigative Staff’s briefing related
to claim construction in the ITC Investigation and H&M’s Motion, including, without limitation,
the Commission Investigative Staff’s Initial Claim Construction Brief filed in the ITC
Investigation on January 14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction
Brief filed in the ITC Investigation; and the Commission Investigative Staff’s Response to
H&M’s Motion filed in the ITC Investigation on September 11, 2015 (attached as Exhibit E).
See Fed. R. Civ. P. 10(c).

Response: Denied.


24. The ’444 Patent is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness
under 35 U.S.C. § 103 in view of at least one or more of the prior art references, devices, or
events set forth in Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on
January 9, 2015 (attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in
the ITC Investigation on May 8, 2015 (attached as Exhibit G).

Response: Denied.

                                                5
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 6 of 39 PageID #: 3632



25. The ’444 Patent is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness
under 35 U.S.C. § 103 in view of at least the following prior art references: CA 1146635 A; GB
2294656 A; US 4936608; US 5017423; US 5817271; US 5865933; US 5880430; US 6840721;
WO 1989012552 A1; WO 1997016279 A1; US 5567207 (and corresponding records and
logbooks from Icon Laser Solutions, LLC); and Zeus Laser System from Integrated Laser
Systems, Inc. and corresponding Software.

Response: Denied.


26. Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the ’444 Patent,
including each of the asserted claims, claims patent-ineligible subject matter under 35 U.S.C. §
101.

Response: Denied.


27. In particular, each claim of the ’444 Patent, including each of the asserted claims, is directed
to a patent-ineligible abstract idea and/or law of nature and the elements of each such claim,
when considered individually and as an ordered combination fail to transform the nature of the
claim into a patent-eligible application of the abstract idea and/or law of nature and thus, fail to
include an inventive concept. For example, several asserted claims recite an equation,
“mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the
relationship between “energy density per unit time” and “power,” “obtaining an indication,”
“determining a pattern,” or “determining special operational parameters” that are ineligible under
35 U.S.C. § 101.

Response: Denied.


28. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the validity of the
’444 patent, which is of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.

Response: Denied.

29. Defendant/Counterclaimants are entitled to a judicial declaration that the ’444 patent is
invalid.

Response: Denied.




                                                 6
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 7 of 39 PageID #: 3633



                                    COUNTERCLAIM II
                     (Declaration of Noninfringement of the ’444 Patent)


30. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 30 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 30 of J. C. Penney’s

Counterclaims as if set forth herein.


31. The manufacture, use, sale, offer for sale, and/or importation into the United States of the
accused products does not and will not literally infringe, induce infringement of, or contribute to
the infringement of any valid or enforceable claim of the ’444 patent.

Response: Denied.


32. Defendant/Counterclaimants do not infringe, and have never infringed, any valid claim of the
asserted patents, including the asserted claims set in paragraph 47 of the Second Amended
Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any other
person or entity, contributorily, by inducement, under the doctrine of equivalents, through
importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §
271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

Response: Plaintiff lacks sufficient information to admit or deny the factual allegations of

Paragraph 32 with regard to Defendants’ alleged noninfringement of any non-asserted claim

from the asserted patents and, therefore, denies the allegations. Plaintiff denies the remainder of

the allegations in Paragraph 32.


33. The Second Amended Complaint fails to plausibly identify or explain how each limitation of
each of the Asserted Claims is performed by, or where each limitation of each of the Asserted
Claims is found in, the products identified in the Second Amended Complaint, including the
products set forth in paragraph 50 of the Second Amended Complaint (collectively, the “Accused
Products”). None of the Accused Products or, on information and belief, the process(es) by
which they were produced, taken either alone or in combination, satisfies all limitations of any of
the Asserted Claims, either literally or under the doctrine of equivalents.

Response: Denied.


                                                 7
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 8 of 39 PageID #: 3634



34. By way of example, and upon information and belief, the Accused Products do not meet, or
the manufacturer(s) does not perform, one or more of the following limitations found in the
Asserted Claims:


       A. “                                                                 ”

       B. “applying a laser at a specified amount of energy density per unit time and per unit
       area which avoids undesired carbonization, melting or burn-through, to an area of said
       material to change some perceivable characteristic of said area of said material”

       C. “determining at least one characteristic of the material, said at least one characteristic
       being of a kind which affects a propensity of the material to be physically altered by a
       radiation source”

       D. “determining special operational parameters for the material with its specific
       characteristics, said special operational parameters which allow a focused beam of
       radiation to form a pattern in the material which changes the material without undesirably
       damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are more
       likely to cause undesired damage to the material when applied to the material by a laser”

       G. “said laser beam not being output until after said laser is moving relative to said
       material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a
       controlled energy density per unit time which depends on said effective applied power
       levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting a
       plurality of areas on a display, defining a color that is associated with each of a plurality
       of abrasion levels, selecting a color to associate with each of the plurality of areas to
       thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”

       L. “determining color levels of different areas of a plurality of different areas of said first
       garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
                                                 8
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 9 of 39 PageID #: 3635



       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,
       which has differently colored areas representing different levels of change of color to said
       textile fabric”

Response: Denied.


35. By way of further example, and upon information and belief, the Accused Products do not
meet, or the manufacturer(s) does not perform, the limitations found in the Asserted Claims
because no lasers are involved in the manufacturing process used to make at least some of the
Accused Products.

Response: Denied.


36. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the alleged
infringement by the accused products of the ’444 patent, which is of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.

Response: Denied.

37. Defendant/Counterclaimants are entitled to a judicial declaration that the ’444 patent is not
infringed.

Response: Denied.




                                                 9
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 10 of 39 PageID #: 3636



                                    COUNTERCLAIM III
                         (Declaration of Invalidity of the ’602 Patent)


38. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 38 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 38 of J. C. Penney’s

Counterclaims as if set forth herein.


39. Upon information and belief, the claims of the’602 patent are invalid for failing to meet one
or more requirements for patentability under Title 35 of the United States Code, including but
not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

Response: Denied.


40. By way of example, each claim of the ’602 patent, including each of the asserted claims, is
invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for at least the
reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz AB’s
(“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the Basis
of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of
Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on
September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation
No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting
H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’
Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of
H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in
the ITC Investigation and H&M’s Motion, including, without limitation, the Commission
Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January
14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC
Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the
ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

Response: Denied.


41. By way of further example, each claim of the ’602 patent, including each of the asserted
claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C.
§ 103 in view of at least one or more of the prior art references, devices, or events set forth in
Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015
(attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC
Investigation on May 8, 2015 (attached as Exhibit G).

                                                10
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 11 of 39 PageID #: 3637



Response: Denied.


42. Additionally, each claim of the’602 patent, including each of the asserted claims, is invalid
due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in view of
at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608; US
5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO
1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser
Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding
Software.

Response: Denied.


43. Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the ’602 patent,
including each of the asserted claims, claims patent-ineligible subject matter under 35 U.S.C. §
101. In particular, each claim of the ’602 patent, including each of the asserted claims, is directed
to a patent-ineligible abstract idea and/or law of nature and the elements of each such claim,
when considered individually and as an ordered combination fail to transform the nature of the
claim into a patent-eligible application of the abstract idea and/or law of nature and thus, fail to
include an inventive concept. For example, several asserted claims recite an equation,
“mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the
relationship between “energy density per unit time” and “power,” “obtaining an indication,”
“determining a pattern,” or “determining special operational parameters” that are ineligible under
35 U.S.C. § 101.

Response: Denied.


44. Defendant/Counterclaimants reserve the right to assert any other basis for invalidity or
ineligibility that becomes known to it through the course of discovery or otherwise.

Response: Plaintiff admits that Defendants state they have reserved the right to assert any other

basis for invalidity or ineligibility that becomes known to them through the course of discovery

or otherwise. Plaintiff denies the allegations of Paragraph 44.


45. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the validity of the
‘602 patent, which is of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.

Response: Denied.

                                                 11
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 12 of 39 PageID #: 3638



46. Defendant/Counterclaimants are entitled to a judicial declaration that the ’602 patent is
invalid.

Response: Denied.

                                   COUNTERCLAIM IV
                     (Declaration of Noninfringement of the ’602 Patent)


47. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 47 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 47 of J. C. Penney’s

Counterclaims as if set forth herein.


48. The manufacture, use, sale, offer for sale, and/or importation into the United States of the
accused products does not and will not literally infringe, induce infringement of, or contribute to
the infringement of any valid or enforceable claim of the ’602 patent.

Response: Denied.


49. Defendant/Counterclaimants do not infringe, and have never infringed, any valid claim of the
asserted patents, including the asserted claims set in paragraph 47 of the Second Amended
Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any other
person or entity, contributorily, by inducement, under the doctrine of equivalents, through
importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §
271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

Response: Plaintiff lacks sufficient information to admit or deny the factual allegations of

Paragraph 49 with regard to Defendants’ alleged noninfringement of any non-asserted claim

from the asserted patents and, therefore, denies the allegations. Plaintiff denies the remainder of

the allegations in Paragraph 49.


50. The Second Amended Complaint fails to plausibly identify or explain how each limitation of
each of the Asserted Claims is performed by, or where each limitation of each of the Asserted
Claims is found in, the products identified in the Second Amended Complaint, including the
products set forth in paragraph 50 of the Second Amended Complaint (collectively, the “Accused
Products”). None of the Accused Products or, on information and belief, the process(es) by

                                                12
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 13 of 39 PageID #: 3639



which they were produced, taken either alone or in combination, satisfies all limitations of any of
the Asserted Claims, either literally or under the doctrine of equivalents.

Response: Denied.


51. By way of example, and upon information and belief, the Accused Products do not meet, or
the manufacturer(s) does not perform, one or more of the following limitations found in the
Asserted Claims:


       A. “                                                                ”

       B. “applying a laser at a specified amount of energy density per unit time and per unit
       area which avoids undesired carbonization, melting or burn-through, to an area of said
       material to change some perceivable characteristic of said area of said material”

       C. “determining at least one characteristic of the material, said at least one characteristic
       being of a kind which affects a propensity of the material to be physically altered by a
       radiation source”

       D. “determining special operational parameters for the material with its specific
       characteristics, said special operational parameters which allow a focused beam of
       radiation to form a pattern in the material which changes the material without undesirably
       damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are more
       likely to cause undesired damage to the material when applied to the material by a laser”

       G. “said laser beam not being output until after said laser is moving relative to said
       material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a
       controlled energy density per unit time which depends on said effective applied power
       levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting a
       plurality of areas on a display, defining a color that is associated with each of a plurality
       of abrasion levels, selecting a color to associate with each of the plurality of areas to
       thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”
                                               13
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 14 of 39 PageID #: 3640



       L. “determining color levels of different areas of a plurality of different areas of said first
       garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,
       which has differently colored areas representing different levels of change of color to said
       textile fabric”

Response: Denied.


52. By way of further example, and upon information and belief, the Accused Products do not
meet, or the manufacturer(s) does not perform, the limitations found in the Asserted Claims
because no lasers are involved in the manufacturing process used to make at least some of the
Accused Products.

Response: Denied.


53. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the alleged
infringement by the accused products of the ’602 patent, which is of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.

Response: Denied.

54. Defendant/Counterclaimants are entitled to a judicial declaration that the ’602 patent is not
infringed.

Response: Denied.




                                                 14
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 15 of 39 PageID #: 3641



                                    COUNTERCLAIM V
                         (Declaration of Invalidity of the ’196 Patent)


55. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 55 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 55 of J. C. Penney’s

Counterclaims as if set forth herein.


56. Upon information and belief, the claims of the ’196 patent are invalid for failing to meet one
or more requirements for patentability under Title 35 of the United States Code, including but
not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

Response: Denied.


57. By way of example, each claim of the ’196 patent, including each of the asserted claims, is
invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for at least the
reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz AB’s
(“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the Basis
of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of
Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on
September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation
No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting
H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’
Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of
H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in
the ITC Investigation and H&M’s Motion, including, without limitation, the Commission
Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January
14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC
Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the
ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

Response: Denied.


58. By way of further example, each claim of the ’196 patent, including each of the asserted
claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C.
§ 103 in view of at least one or more of the prior art references, devices, or events set forth in
Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015
(attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC
Investigation on May 8, 2015 (attached as Exhibit G).

                                                15
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 16 of 39 PageID #: 3642



Response: Denied.


59. Additionally, each claim of the ’196 patent, including each of the asserted claims, is invalid
due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in view of
at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608; US
5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO
1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser
Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding
Software.

Response: Denied.


60. Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the ’196 patent,
including each of the asserted claims, claims patent-ineligible subject matter under 35 U.S.C. §
101. In particular, each claim of the ’196 patent, including each of the asserted claims, is directed
to a patent-ineligible abstract idea and/or law of nature and the elements of each such claim,
when considered individually and as an ordered combination fail to transform the nature of the
claim into a patent-eligible application of the abstract idea and/or law of nature and thus, fail to
include an inventive concept. For example, several asserted claims recite an equation,
“mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the
relationship between “energy density per unit time” and “power,” “obtaining an indication,”
“determining a pattern,” or “determining special operational parameters” that are ineligible under
35 U.S.C. § 101.

Response: Denied.


61. Defendant/Counterclaimants reserve the right to assert any other basis for invalidity or
ineligibility that becomes known to it through the course of discovery or otherwise.

Response: Plaintiff admits that Defendants state they have reserved the right to assert any other

basis for invalidity or ineligibility that becomes known to them through the course of discovery

or otherwise. Plaintiff denies the allegations of Paragraph 61.


62. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the validity of the
’196 patent, which is of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.

Response: Denied.

                                                 16
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 17 of 39 PageID #: 3643



63. Defendant/Counterclaimants are entitled to a judicial declaration that the ’196 patent is
invalid.

Response: Denied.

                                    COUNTERCLAIM VI
                      (Declaration of Noninfringment of the ’196 Patent)

64. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 64 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 64 of J. C. Penney’s

Counterclaims as if set forth herein.


65. The manufacture, use, sale, offer for sale, and/or importation into the United States of the
accused products does not and will not literally infringe, induce infringement of, or contribute to
the infringement of any valid or enforceable claim of the ’196 patent.

Response: Denied.


66. Defendant/Counterclaimants do not infringe, and have never infringed, any valid claim of the
asserted patents, including the asserted claims set in paragraph 47 of the Second Amended
Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any other
person or entity, contributorily, by inducement, under the doctrine of equivalents, through
importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §
271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

Response: Plaintiff lacks sufficient information to admit or deny the factual allegations of

Paragraph 66 with regard to Defendants’ alleged noninfringement of any non-asserted claim

from the asserted patents and, therefore, denies the allegations. Plaintiff denies the remainder of

the allegations in Paragraph 66.


67. The First Second Amended Complaint fails to plausibly identify or explain how each
limitation of each of the Asserted Claims is performed by, or where each limitation of each of the
Asserted Claims is found in, the products identified in the Second Amended Complaint,
including the products set forth in paragraph 50 of the Second Amended Complaint (collectively,
the “Accused Products”). None of the Accused Products or, on information and belief, the
process(es) by which they were produced, taken either alone or in combination, satisfies all
limitations of any of the Asserted Claims, either literally or under the doctrine of equivalents.
                                                17
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 18 of 39 PageID #: 3644



Response: Denied.


68. By way of example, and upon information and belief, the Accused Products do not meet, or
the manufacturer(s) does not perform, one or more of the following limitations found in the
Asserted Claims:


       A. “                                                                 ”

       B. “applying a laser at a specified amount of energy density per unit time and per unit
       area which avoids undesired carbonization, melting or burn-through, to an area of said
       material to change some perceivable characteristic of said area of said material”

       C. “determining at least one characteristic of the material, said at least one characteristic
       being of a kind which affects a propensity of the material to be physically altered by a
       radiation source”

       D. “determining special operational parameters for the material with its specific
       characteristics, said special operational parameters which allow a focused beam of
       radiation to form a pattern in the material which changes the material without undesirably
       damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are more
       likely to cause undesired damage to the material when applied to the material by a laser”

       G. “said laser beam not being output until after said laser is moving relative to said
       material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a
       controlled energy density per unit time which depends on said effective applied power
       levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting a
       plurality of areas on a display, defining a color that is associated with each of a plurality
       of abrasion levels, selecting a color to associate with each of the plurality of areas to
       thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”

       L. “determining color levels of different areas of a plurality of different areas of said first
       garment”
                                                18
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 19 of 39 PageID #: 3645



       M. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,
       which has differently colored areas representing different levels of change of color to said
       textile fabric”

Response: Denied.


69. By way of further example, and upon information and belief, the Accused Products do not
meet, or the manufacturer(s) does not perform, the limitations found in the Asserted Claims
because no lasers are involved in the manufacturing process used to make at least some of the
Accused Products.

Response: Denied.


70. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the alleged
infringement by the accused products of the ’196 patent, which is of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.

Response: Denied.

71. Defendant/Counterclaimants are entitled to a judicial declaration that the ’196 patent is not
infringed.

Response: Denied.




                                                19
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 20 of 39 PageID #: 3646



                                   COUNTERCLAIM VII
                         (Declaration of Invalidity of the ’505 Patent)


72. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 72 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 72 of J. C. Penney’s

Counterclaims as if set forth herein.


73. Upon information and belief, the claims of the ’505 patent are invalid for failing to meet one
or more requirements for patentability under Title 35 of the United States Code, including but
not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

Response: Denied.


74. By way of example, each claim of the ’505 patent, including each of the asserted claims, is
invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for at least the
reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz AB’s
(“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the Basis
of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of
Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on
September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation
No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting
H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’
Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of
H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in
the ITC Investigation and H&M’s Motion, including, without limitation, the Commission
Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January
14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC
Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the
ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

Response: Denied.


75. By way of further example, each claim of the ’505 patent, including each of the asserted
claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C.
§ 103 in view of at least one or more of the prior art references, devices, or events set forth in
Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015
(attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC
Investigation on May 8, 2015 (attached as Exhibit G).

                                                20
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 21 of 39 PageID #: 3647



Response: Denied.


76. Additionally, each claim of the ’505 patent, including each of the asserted claims, is invalid
due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in view of
at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608; US
5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO
1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser
Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding
Software.

Response: Denied.


77. Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the ’505 patent,
including each of the asserted claims, claims patent-ineligible subject matter under 35 U.S.C. §
101. In particular, each claim of the ’505 patent, including each of the asserted claims, is directed
to a patent-ineligible abstract idea and/or law of nature and the elements of each such claim,
when considered individually and as an ordered combination fail to transform the nature of the
claim into a patent-eligible application of the abstract idea and/or law of nature and thus, fail to
include an inventive concept. For example, several asserted claims recite an equation,
“mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the
relationship between “energy density per unit time” and “power,” “obtaining an indication,”
“determining a pattern,” or “determining special operational parameters” that are ineligible under
35 U.S.C. § 101.

Response: Denied.


78. Defendant/Counterclaimants reserve the right to assert any other basis for invalidity or
ineligibility that becomes known to it through the course of discovery or otherwise.

Response: Plaintiff admits that Defendants state they have reserved the right to assert any other

basis for invalidity or ineligibility that becomes known to them through the course of discovery

or otherwise. Plaintiff denies the allegations of Paragraph 78.


79. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the validity of the
’505 patent, which is of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.

Response: Denied.

                                                 21
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 22 of 39 PageID #: 3648



80. Defendant/Counterclaimants are entitled to a judicial declaration that the ’505 patent is
invalid.

Response: Denied.

                                  COUNTERCLAIM VIII
                     (Declaration of Noninfringement of the ’505 Patent)


81. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 81 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 81 of J. C. Penney’s

Counterclaims as if set forth herein.


82. The manufacture, use, sale, offer for sale, and/or importation into the United States of the
accused products does not and will not literally infringe, induce infringement of, or contribute to
the infringement of any valid or enforceable claim of the ’505 patent.

Response: Denied.


83. Defendant/Counterclaimants do not infringe, and have never infringed, any valid claim of the
asserted patents, including the asserted claims set in paragraph 47 of the Second Amended
Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any other
person or entity, contributorily, by inducement, under the doctrine of equivalents, through
importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §
271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

Response: Plaintiff lacks sufficient information to admit or deny the factual allegations of

Paragraph 83 with regard to Defendants’ alleged noninfringement of any non-asserted claim

from the asserted patents and, therefore, denies the allegations. Plaintiff denies the remainder of

the allegations in Paragraph 83.


84. The Second Amended Complaint fails to plausibly identify or explain how each limitation of
each of the Asserted Claims is performed by, or where each limitation of each of the Asserted
Claims is found in, the products identified in the Second Amended Complaint, including the
products set forth in paragraph 50 of the Second Amended Complaint (collectively, the “Accused
Products”). None of the Accused Products or, on information and belief, the process(es) by

                                                22
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 23 of 39 PageID #: 3649



which they were produced, taken either alone or in combination, satisfies all limitations of any of
the Asserted Claims, either literally or under the doctrine of equivalents.

Response: Denied.


85. By way of example, and upon information and belief, the Accused Products do not meet, or
the manufacturer(s) does not perform, one or more of the following limitations found in the
Asserted Claims:


       A. “                                                                ”

       B. “applying a laser at a specified amount of energy density per unit time and per unit
       area which avoids undesired carbonization, melting or burn-through, to an area of said
       material to change some perceivable characteristic of said area of said material”

       C. “determining at least one characteristic of the material, said at least one characteristic
       being of a kind which affects a propensity of the material to be physically altered by a
       radiation source”

       D. “determining special operational parameters for the material with its specific
       characteristics, said special operational parameters which allow a focused beam of
       radiation to form a pattern in the material which changes the material without undesirably
       damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are more
       likely to cause undesired damage to the material when applied to the material by a laser”

       G. “said laser beam not being output until after said laser is moving relative to said
       material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a
       controlled energy density per unit time which depends on said effective applied power
       levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting a
       plurality of areas on a display, defining a color that is associated with each of a plurality
       of abrasion levels, selecting a color to associate with each of the plurality of areas to
       thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”
                                               23
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 24 of 39 PageID #: 3650



       L. “determining color levels of different areas of a plurality of different areas of said first
       garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,
       which has differently colored areas representing different levels of change of color to said
       textile fabric”

Response: Denied.


86. By way of further example, and upon information and belief, the Accused Products do not
meet, or the manufacturer(s) does not perform, the limitations found in the Asserted Claims
because no lasers are involved in the manufacturing process used to make at least some of the
Accused Products.

Response: Denied.


87. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the alleged
infringement by the accused products of the ’505 patent, which is of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.

Response: Denied.

88. Defendant/Counterclaimants are entitled to a judicial declaration that the ’505 patent is not
infringed.

Response: Denied.




                                                 24
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 25 of 39 PageID #: 3651



                                    COUNTERCLAIM IX
                         (Declaration of Invalidity of the ’972 Patent)


89. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 89 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 89 of J. C. Penney’s

Counterclaims as if set forth herein.


90. Upon information and belief, the claims of the ’972 patent are invalid for failing to meet one
or more requirements for patentability under Title 35 of the United States Code, including but
not limited to §§ 101, 102, 103, and/or 112; and/or 37 C.F.R. §§ 1.1, et seq.

Response: Denied.


91. By way of example, each claim of the ’972 patent, including each of the asserted claims, is
invalid due to indefiniteness under 35 U.S.C. § 112, ¶ 2 (now 35 U.S.C. § 112(b)) for at least the
reasons set forth in H & M Hennes & Mauritz L.P. and H & M Hennes & Mauritz AB’s
(“H&M”) Motion for Summary Determination of Invalidity of the Asserted Patents on the Basis
of Indefiniteness (attached as Exhibit A) and the associated Memorandum and Points of
Authorities in Support thereof (attached as Exhibit B) (collectively, H&M’s “Motion”) filed on
September 1, 2015 in In the Matter of Certain Laser Abraded Denim Garments, Investigation
No. 337-TA-930 (U.S.I.T.C. Aug. 18, 2014) (the “ITC Investigation”); the briefing supporting
H&M’s Motion, including Respondents’ Opening Claim Construction Brief and Respondents’
Rebuttal Claim Construction Brief (attached as Exhibit C), both referenced in footnote 2 of
H&M’s Motion; the Commission Investigative Staff’s briefing related to claim construction in
the ITC Investigation and H&M’s Motion, including, without limitation, the Commission
Investigative Staff’s Initial Claim Construction Brief filed in the ITC Investigation on January
14, 2015 (attached as Exhibit D) and its Rebuttal Claim Construction Brief filed in the ITC
Investigation; and the Commission Investigative Staff’s Response to H&M’s Motion filed in the
ITC Investigation on September 11, 2015 (attached as Exhibit E). See Fed. R. Civ. P. 10(c).

Response: Denied.


92. By way of further example, each claim of the ’972 patent, including each of the asserted
claims, is invalid due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C.
§ 103 in view of at least one or more of the prior art references, devices, or events set forth in
Respondents’ Joint Notice of Prior Art filed in the ITC Investigation on January 9, 2015
(attached as Exhibit F) and New Respondents’ Joint Notice of Prior Art filed in the ITC
Investigation on May 8, 2015 (attached as Exhibit G).

                                                25
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 26 of 39 PageID #: 3652



Response: Denied.


93. Additionally, each claim of the ’972 patent, including each of the asserted claims, is invalid
due to anticipation under 35 U.S.C. § 102 and/or obviousness under 35 U.S.C. § 103 in view of
at least the following prior art references: CA 1146635 A; GB 2294656 A; US 4936608; US
5017423; US 5817271; US 5865933; US 5880430; US 6840721; WO 1989012552 A1; WO
1997016279 A1; US 5567207 (and corresponding records and logbooks from Icon Laser
Solutions, LLC); and Zeus Laser System from Integrated Laser Systems, Inc. and corresponding
Software.

Response: Denied.


94. Plaintiff/Counterclaim-Defendant’s claims are barred because each claim of the ’972 patent,
including each of the asserted claims, claims patent-ineligible subject matter under 35 U.S.C. §
101. In particular, each claim of the ’505 patent, including each of the asserted claims, is directed
to a patent-ineligible abstract idea and/or law of nature and the elements of each such claim,
when considered individually and as an ordered combination fail to transform the nature of the
claim into a patent-eligible application of the abstract idea and/or law of nature and thus, fail to
include an inventive concept. For example, several asserted claims recite an equation,
“mathematical operation,” “identifying a material,” “avoid[ing] undesired” things, the
relationship between “energy density per unit time” and “power,” “obtaining an indication,”
“determining a pattern,” or “determining special operational parameters” that are ineligible under
35 U.S.C. § 101.

Response: Denied.


95. Defendant/Counterclaimants reserve the right to assert any other basis for invalidity or
ineligibility that becomes known to it through the course of discovery or otherwise.

Response: Plaintiff admits that Defendants state they have reserved the right to assert any other

basis for invalidity or ineligibility that becomes known to them through the course of discovery

or otherwise. Plaintiff denies the allegations of Paragraph 95.


96. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the validity of the
’972 patent, which is of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.

Response: Denied.

                                                 26
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 27 of 39 PageID #: 3653



97. Defendant/Counterclaimants are entitled to a judicial declaration that the ’972 patent is
invalid.

Response: Denied.

                                    COUNTERCLAIM X
                     (Declaration of Noninfringement of the ’972 Patent)


98. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 98 as if fully set
forth herein.

Response: RevoLaze restates its responses to paragraphs 1 through 98 of J. C. Penney’s

Counterclaims as if set forth herein.


99. The manufacture, use, sale, offer for sale, and/or importation into the United States of the
accused products does not and will not literally infringe, induce infringement of, or contribute to
the infringement of any valid or enforceable claim of the ’972 patent.

Response: Denied.


100. Defendant/Counterclaimants do not infringe, and have never infringed, any valid claim of
the asserted patents, including the asserted claims set in paragraph 47 of the Second Amended
Complaint (“Asserted Claims”), whether literally, directly, indirectly, jointly with any other
person or entity, contributorily, by inducement, under the doctrine of equivalents, through
importation, or otherwise under any section of 35 U.S.C. § 271, including, under 35 U.S.C. §
271(g), and, as such, is without any liability to Plaintiff/Counterclaim-Defendant.

Response: Plaintiff lacks sufficient information to admit or deny the factual allegations of

Paragraph 100 with regard to Defendants’ alleged noninfringement of any non-asserted claim

from the asserted patents and, therefore, denies the allegations. Plaintiff denies the remainder of

the allegations in Paragraph 100.


101. The Second Amended Complaint fails to plausibly identify or explain how each limitation
of each of the Asserted Claims is performed by, or where each limitation of each of the Asserted
Claims is found in, the products identified in the Second Amended Complaint, including the
products set forth in paragraph 50 of the Second Amended Complaint (collectively, the “Accused
Products”). None of the Accused Products or, on information and belief, the process(es) by

                                                27
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 28 of 39 PageID #: 3654



which they were produced, taken either alone or in combination, satisfies all limitations of any of
the Asserted Claims, either literally or under the doctrine of equivalents.

Response: Denied.


102. By way of example, and upon information and belief, the Accused Products do not meet, or
the manufacturer(s) does not perform, one or more of the following limitations found in the
Asserted Claims:


       A. “                                                                ”

       B. “applying a laser at a specified amount of energy density per unit time and per unit
       area which avoids undesired carbonization, melting or burn-through, to an area of said
       material to change some perceivable characteristic of said area of said material”

       C. “determining at least one characteristic of the material, said at least one characteristic
       being of a kind which affects a propensity of the material to be physically altered by a
       radiation source”

       D. “determining special operational parameters for the material with its specific
       characteristics, said special operational parameters which allow a focused beam of
       radiation to form a pattern in the material which changes the material without undesirably
       damaging the material”

       E. “obtaining an indication of the desired pattern”

       F. “investigating the pattern to determine if the pattern includes elements which are more
       likely to cause undesired damage to the material when applied to the material by a laser”

       G. “said laser beam not being output until after said laser is moving relative to said
       material, to avoid overetching of the material at startup”

       H. “allowing a user to enter and/or change each of a plurality of different parameters”

       I. “using a laser to process a material by controlling scan lines of the laser to have a
       controlled energy density per unit time which depends on said effective applied power
       levels”

       J. “defining a desired pattern of color alterations to be formed to a garment by selecting a
       plurality of areas on a display, defining a color that is associated with each of a plurality
       of abrasion levels, selecting a color to associate with each of the plurality of areas to
       thereby associate a level of abrasion with each of the plurality of areas”

       K. “obtaining a first garment which has a desired look to be replicated”
                                               28
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 29 of 39 PageID #: 3655



       L. “determining color levels of different areas of a plurality of different areas of said first
       garment”

       M. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       N. “controlling a laser to form said pattern by first controlling said laser according to said
       file to produce an effective output power in said first areas which is greater than zero, but
       is less than a threshold beyond which a visible change will be made to said textile
       material, and to increase the effective output power at a boundary between said first
       areas, and other areas outside said first areas”

       O. “authoring a special image intended for use in changing the color of textile fabric,
       which has differently colored areas representing different levels of change of color to said
       textile fabric”

Response: Denied.


103. By way of further example, and upon information and belief, the Accused Products do not
meet, or the manufacturer(s) does not perform, the limitations found in the Asserted Claims
because no lasers are involved in the manufacturing process used to make at least some of the
Accused Products.

Response: Denied.


104. A definite and concrete, real and substantial, justiciable controversy exists between
Defendant/Counterclaimants and Plaintiff/Counterclaim-Defendant concerning the alleged
infringement by the accused products of the ’972 patent, which is of sufficient immediacy and
reality to warrant the issuance of a declaratory judgment.

Response: Denied.

105. Defendant/Counterclaimants are entitled to a judicial declaration that the ’972 patent is not
infringed.

Response: Denied.




                                                 29
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 30 of 39 PageID #: 3656



                                   COUNTERCLAIM XI
                (Declaration of Unenforceability Due to Inequitable Conduct)

106. Defendant/Counterclaimants incorporate by reference Paragraphs 1 through 105 as if fully
set forth herein.

Response: RevoLaze restates its responses to Paragraphs 1 through 105 of J. C. Penney’s

Counterclaims as if set forth herein.


107. Upon information and belief, the claims of the ’444, ’196, and ’602 patents are
unenforceable due to the inequitable conduct of Darryl Costin (the alleged inventor), Scott Harris
(prosecuting attorney), and others at assignee TechnoLines, Inc., (“TechnoLines”) in
misrepresenting inventorship to the United States Patent and Trademark Office.

Response: Denied.


108. The ’444, ’196, and ’602 patents name Darryl Costin as the inventor of the claimed
technology in this case. However, the claimed inventions of each of the ’444, ’196, and ’602
patents trace back in various ways to the same technology disclosed in U.S. Patent Application
No. 08/550,339 (“the ’339 Application”). The ’339 Application listed Dr. Larissa Sheveleva, an
immigrant from the Soviet Union, as its sole inventor. In the ’339 Application, Dr. Sheveleva set
forth detailed descriptions of using controllable lasers to create patterns in fabric in a manner
claimed and described in each of the ’444, ’196, and ’602 patents.

Response: Plaintiff admits that Darryl Costin is the named inventor of the ’444 and ’602 patents.

Plaintiff admits that Larissa Sheveleva is listed as the sole inventor of U.S. Patent Application

No. 08/550,339. Plaintiff denies the remainder of the allegations in Paragraph 108.



109. The ’444 patent is described as a continuation-in-part of the ’339 Application, the ’196
Patent is a divisional application of the ’444 patent, and the ’602 patent has a specification that is
a word for word copy of the ’339 Application.

Response: Plaintiff lacks sufficient information to admit or deny that the ’444 Patent is

described as a continuation-in-part of the ’339 Application, and therefore, denies the allegation.

Plaintiff admits that the ’196 Patent is a divisional application of the ’444 Patent. Plaintiff denies

the remainder of the allegations in this Paragraph 109.
                                                  30
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 31 of 39 PageID #: 3657




110. Throughout the prosecution of the ’339 Application, Dr. Sheveleva claimed to have solely
invented the technology described and claimed in the ’339 Application prior to July 31, 1994.
Gary M. Sutter was originally listed as the prosecuting attorney. On or about April 15, 1997,
Scott Harris replaced Mr. Sutter as the prosecuting attorney for the ’339 Application. See
Revocation and New Power of Attorney (Apr. 15, 1997).

Response: Plaintiff admits that on or about April 15, 1997, Scott Harris replaced Mr. Sutter as

the prosecuting attorney for the ’339 Application. Plaintiff lacks sufficient information to admit

or deny the remainder of the allegations in Paragraph 110, and therefore, denies those

allegations.


111. On or about April 15, 1997, Mr. Harris (on behalf of assignee TechnoLines) filed a request
with the USPTO to deny Dr. Sheveleva access to the ’339 Application. The USPTO grated the
requested on June 9, 1997. See Request for Restriction of Access by Assignee Under MPEP 106
(Apr. 15, 1997). Nonetheless, after excluding Dr. Sheveleva from the prosecution of the ’339
Application, Mr. Harris continued to submit to the USPTO the declarations and other documents
concerning the timing and inventorship of the technology described and claimed in the ‘339
Application. These documents asserted that Dr. Sheveleva alone invented the subject matter of
the application prior to July 31, 1994. The ’339 Application never issued as a patent. The claims
were deemed unpatentable due to anticipation by the prior art and failure to list all inventors.

Response: Plaintiff admits that on or about April 15, 1997, Mr. Harris, on behalf of assignee

TechnoLines, Inc., filed a “Request for Restriction of Access by Assignee Under MPEP 106”.

Plaintiff admits that the ’339 Application never issued as a patent. Plaintiff lacks sufficient

information to admit or deny the remainder of the allegations in Paragraph 111, and therefore,

denies those allegations.


112. On October 11, 1996, Mr. Sutter filed U.S. Patent Application No. 08/729,493 (“the ’493
Application”), which issued as the ’444 Patent. When filed, the ’493 Application listed four
inventors, including Darryl Costin and Dr. Sheveleva. Dr. Costin has been the CEO of
TechnoLines since its inception in 1993. As noted above, the ’493 Application was filed as a
continuation-in-part of the ’339 Application.

Response: Plaintiff admits that on October 11, 1996, Mr. Sutter filed U.S. Patent Application No.

08/729,493 (“the ’493 Application”), which listed four inventors, including Darryl Costin and
                                                 31
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 32 of 39 PageID #: 3658



Larissa Sheveleva, and was filed as a continuation-in-part of the ’339 Application. Plaintiff

admits that the ’493 Application issued as the ’444 Patent. Plaintiff denies the remainder of the

allegations in Paragraph 112.



113. On or about March 22, 1999, Mr. Harris submitted a Correction of Inventorship Under Rule
48(b) (“Correction”) deleting all named inventors except Dr. Costin from the ’493 Application.
The Correction stated: “All claims directed to coloring agents and other inventive contribution
[sic] of the inventors Alexandra Liebertz, Larissa Sheveleva, Troy Moore, and Heather Costin
have been cancelled herein. This leaves only the inventive contribution of Darryl Costin. These
inventors’ contributions are no longer being claimed in this application.” Correction of
Inventorship (Mar. 22, 1999).

Response: Admitted.


114. The statements in the Correction amount to a material misrepresentation concerning Dr.
Sheveleva’s inventive contributions to the claims of the ’493 Application. In particular, the ’493
Application is a continuation-in-part of the ’339 Application, which lists Dr. Sheveleva as the
sole inventor. In order to properly claim priority as a continuation-in-part of the ’339
Application, the ’493 Application was required to have overlapping inventorship with the ’339
Application. Thus, the alleged inventions claimed in the ’493 Application must be based in
whole or in part on inventive contribution by Dr. Sheveleva or such claim to priority is invalid
and evidences the material misrepresentation of inventorship. Similarly, the ’196 patent that is a
divisional of the ’444 patent fails to list Dr. Sheveleva as the named inventor.

Response: Plaintiff admits that the ’493 Application was filed as a continuation-in-part of the

’339 Application and that the ’339 Application lists Dr. Sheveleva as the sole inventor. Plaintiff

admits that a continuation-in-part application may claim the benefit of one or more prior-filed

copending nonprovisional applications where the first application and the alleged continuation-

in-part application were filed with at least one common inventor. Plaintiff denies the remainder

of the allegations in Paragraph 114.



115. Dr. Sheveleva’s contributions to the claims of the ’444 and ’196 patents include at least the
following concepts disclosed in the ’339 Application: (1) changing power of the laser;( 2)

                                                32
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 33 of 39 PageID #: 3659



changing the speed of the laser; (3) changing spot size of the laser; (4) using a laser to make a
design on denim; (5) making calculations; and (6) avoiding burn-through.

Response: Denied.


116. Mr. Harris and Dr. Costin materially misrepresented Dr. Sheveleva’s contributions to the
claims of the ’444 and ’196 patents with specific intent to deceive the USPTO. Specific intent
may be inferred, for example, by the fact that Mr. Harris and Dr. Costin knew of Dr. Sheveleva’s
contributions through the ’339 Application. Further, such specific intent is evidenced from the
Applications’ deletion of the inventor who provided the basis for the priority claim of the ’444
application to the ’339 application, without removal of that priority claim. In addition, Mr.
Harris, on behalf of TechnoLines (Dr. Costin was the CEO of this company) barred Dr.
Sheveleva from accessing the ’339 Application. The conduct of Mr. Harris and Dr. Costin
demonstrates a concerted effort to misrepresent Dr. Sheveleva’s contributions to the claimed
inventions and deceive the PTO into believing that Dr. Costin was the sole inventor.

Response: Denied.


117. The same is true with respect to the ’602 patent. U.S. Patent Application No.
08/844,114 (“the ’114 Application”), which issued as the ’602 Patent, was filed on April 29,
1997. Dr. Costin was listed as the sole inventor and Mr. Harris was listed as the prosecuting
attorney.

Response: Plaintiff admits that the ’114 Application, which issued as the ’602 Patent, was filed

on April 29, 1997. Plaintiff lacks sufficient information to admit or deny the remainder of the

allegations in Paragraph 117, and therefore, denies those allegations.



118. Despite claiming sole inventorship, the specification of the ’602 patent, including the
“Abstract,” “Background of the Invention,” “Summary of the Invention,” and “Detailed
Description of the Preferred Embodiment” sections are a word-for-word copy of the
corresponding sections of the specification of the ’339 Application. Further, the Figures of the
’602 patent are identical to the drawings submitted with the ’339 Application, apart from
shading, handwriting, and other non-substantive design elements. In short, the specification of
the ’602 patent is substantively identical to the specification of the ‘339 Application.

Response: Plaintiff admits that some elements of the figures of the ’602 Patent specification and

the ’339 Application are the same. Plaintiff denies the remainder of the allegations in Paragraph

118.
                                                 33
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 34 of 39 PageID #: 3660




119. As noted above, during the prosecution of the ’339 Application, Mr. Harris represented to
the PTO on multiple occasions that Dr. Sheveleva was the sole inventor of the subject matter
described in the ’339 Application. Nonetheless, by filing the ’114 Application and listing Dr.
Costin as the sole inventor, Mr. Harris and Dr. Costin falsely represented that Dr. Costin was the
sole inventor of that same subject matter.

Response: Denied.


120. Indeed, when the ’114 Application was originally filed, Dr. Costin and Mr. Harris claimed
priority to the ’339 Application, a claim of priority that was rejected by the PTO because the
applications had different inventors. (See ’114 Application, First Office Action dated September
30, 1998.) In response, Dr. Costin and Mr. Harris conceded that the ’114 should not be a
continuation of the ’339 application, but claimed the invention date of the ’114 application’s
claims was “at least as early as the filing date of the ’339 application.” (See ’114 Application,
Response to First Office Action dated January 6, 1999.) Such a claim is clearly contradictory to
the admission of joint inventorship originally asserted in the ’493 application as a continuation in
part of the ’339 application.

Response: Plaintiff admits that the ’114 Application as originally filed erroneously claimed

priority to the ’339 Application, that the USPTO denied the priority claim as the ’114

Application had a different inventive entity, and that the Applicant acknowledged the error.

Plaintiff denies the remainder of the allegations in Paragraph 120.



121. The misrepresentation concerning Dr. Costin’s inventorship was material to the
patentability of the claims of the ’114 Application. The USPTO would not have allowed the
claims of the ’114 Application to issue had the USPTO known that the alleged sole named
inventor had not in fact invented them or falsely asserted either joint invention or that Dr.
Sheveleva was a proper inventor.

Response: Denied.
122. The misrepresentation concerning Dr. Costin’s inventorship was made with specific intent
to deceive the PTO. Intent can be inferred, for example, by the fact that Mr. Harris and Dr.
Costin knew of the ’339 Application, and failed to make any correction to either the ’339 or ’114
applications when the PTO cited the different claimed inventors for these substantively identical
applications. Furthermore, the timing of the ’114 Application (April 1997) indicates that the
’114 Application was filed as part of Dr. Costin’s and Mr. Harris’s scheme to deceive the PTO
into believing that it was Dr. Costin, rather than Dr. Sheveleva, who invented the subject matter.

                                                34
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 35 of 39 PageID #: 3661



Response: Denied.


123. In addition to the ’339 Application itself serving as prior art to the ’114 Application, the
declarations and other evidence submitted during the prosecution of the ’339 Application
constitute material evidence that Dr. Sheveleva was the sole inventor of the subject matter, that
she had invented it prior to July 31, 1994, and that the ’339 Application represented “the
culmination of many years of work [by Dr. Sheveleva] on commercializing this subject
matter.”’339 Application, Declaration of Larissa Sheveleva Under Rule 131 (May 30, 1997). In
another declaration supporting the ’339 Application made by Dr. Sheveleva’s daughter,
Valentina Khutorsky, core features claimed by Dr. Costin as his own in the ’114 Application are
described as having been invented by Dr. Sheveleva: “I know from personal experience that my
mother made designs by keeping the laser moving within a speed that allowed changing the
color of the fabric without burning or making holes in the fabric. Hence she controlled the speed
of the laser within a range between a maximum speed, and a minimum speed where the laser
would have burned the material.” ’339 Application, Declaration of Valentina Khutorsky (Aug.
4, 1999). Mr. Harris and Dr. Costin failed to inform the PTO of this evidence or make any
correction to the differing inventorship claims of the substantively identical ’339 and ’114
applications.

Response: Plaintiff admits that a declaration supporting the ’339 Application made by Dr.

Sheveleva’s daughter stated “I know from personal experience that my mother made designs by

keeping the laser moving within a speed that allowed changing the color of the fabric without

burning or making holes in the fabric. Hence she controlled the speed of the laser within a range

between a maximum speed, and a minimum speed where the laser would have burned the

material.” Plaintiff denies the remainder of the allegations in Paragraph 123.



124. The omission concerning the evidence of Dr. Sheveleva’s inventorship was made with a
specific intent to deceive the PTO. When Mr. Harris and Dr. Costin filed the ’114 Application in
April 1997, they included a Declaration from Dr. Costin stating “I believe I am the original, first
and sole inventor” of the invention sought in the ’114 Application. Meanwhile, in the ’339
Application, on or about May 30, 1997, Mr. Harris submitted a declaration to the PTO from Dr.
Sheveleva stating “I am the inventor of the subject matter that is described and claimed in patent
application no. 08/550,339.” ‘339 Application, Declaration of Larissa Sheveleva Under Rule 131
(May 30, 1997).

Response: Plaintiff admits that a declaration from Dr. Costin stating “I believe I am the original,

first and sole inventor” of the invention sought in the ’114 Application was submitted to the
                                                 35
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 36 of 39 PageID #: 3662



USPTO with the ’114 Application filing. Plaintiff admits that in the ’339 Application, on or about

May 30, 1997, Mr. Harris submitted a declaration to the USPTO from Dr. Sheveleva stating “I am

the inventor of the subject matter that is described and claimed in patent application no.

08/550,339.” Plaintiff denies the remainder of the allegations in Paragraph 124.



125. As discussed above, the subject matter in both applications is the same. Indeed, as late as
May 11, 2005, Mr. Harris submitted a brief to the USPTO’s Board of Patent Appeals and
Interferences insisting that Dr. Sheveleva was the sole inventor of the subject matter described
and claimed in the ’339 Application. See ‘339 Application, Applicants Brief on Appeal dated May
11, 2005. Nonetheless, in April 1997, Mr. Harris represented to the PTO that Dr. Costin was the
sole inventor of the very same subject matter. These assertions clearly indicate an intent to
deceive the PTO by making two conflicting representations concerning the issue of inventorship.

Response: Plaintiff lacks sufficient information to admit or deny that the subject matter in both

applications is the same, and therefore, denies this allegation. Plaintiff admits that on May 11,

2005, Mr. Harris submitted a brief to the USPTO’s Board of Patent Appeals and Interferences

asserting that Dr. Sheveleva was the sole inventor of the subject matter described and claimed in

the ’339 Application. Plaintiff denies the remainder of the allegations in Paragraph 125.



126. Thus, due to the inequitable conduct of Mr. Harris and Dr. Costin, the ’444, ’196, and ’602
patents are unenforceable. Accordingly, Defendant/Counterclaimants are entitled to a judicial
declaration that the ’444, ’196, and ’602 patents are unenforceable due to the inequitable
conduct.

Response: Denied.




                                                 36
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 37 of 39 PageID #: 3663



                                    PRAYER FOR RELIEF


RevoLaze denies that J. C. Penny Corporation, Inc. and J. C. Penney Purchasing Corporation are
entitled to any of the relief requested. RevoLaze prays for judgment and requests that this court:

   (a) Dismiss J. C. Penny Corporation, Inc. and J. C. Penney Purchasing Corporation’s
       counterclaims with prejudice;

   (b) Enter judgment in favor of RevoLaze;

   (c) Award RevoLaze its reasonable costs, expenses, and attorneys’ fees; and

   (d) Grant such other and further relief as the Court may deem just and proper.


                                DEMAND FOR JURY TRIAL

RevoLaze demands a trial by jury on all issues so triable.




Dated: December 17, 2019

                                                     Respectfully submitted,

                                                     /s/ Alexander Debski________

                                                     C. Graham Gerst
                                                     IL Bar # 6200898
                                                     ggerst@giplg.com
                                                     Alexander Debski
                                                     IL Bar # 6305715 (also admitted in ED
                                                     Texas)
                                                     adebski@giplg.com
                                                     Meagan Leslie
                                                     IL Bar # 6327229
                                                     mleslie@giplg.com
                                                     Global IP Law Group, LLC
                                                     55 West Monroe Street
                                                     Suite 3400
                                                     Chicago, IL 60603
                                                     T: (312) 241-1500
                                                     F: (312) 241-1522

                                                     Melissa R. Smith
                                                37
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 38 of 39 PageID #: 3664



                                           (Texas Bar No. 24001351)
                                           GILLAM SMITH LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Tel: (903) 934-8450
                                           Fax: (903) 934-9257
                                           melissa@gillamsmithlaw.com

                                           Attorneys for Plaintiff RevoLaze LLC




                                      38
Case 2:19-cv-00043-JRG Document 87 Filed 12/17/19 Page 39 of 39 PageID #: 3665



                               CERTIFICATE OF SERVICE

The undersigned certifies that this document was served via CM/ECF to all counsel of record on
December 17, 2019.


                                                           /s/ Alexander Debski_______




                                              39
